Citation Nr: 0125940	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.   Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
an increased evaluation for service-connected hearing loss of 
the left ear, which is currently evaluated as noncompensably 
disabling.  

The veteran has presented statements at his August 2001 
hearing before the undesigned Board Member which, when viewed 
with other correspondence associated with the claims folder, 
indicates that he desires to reopen his previously denied 
claim of entitlement to service connection for hearing loss 
of his right ear.  As this issue has not been adjudicated, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected defective hearing of the 
left ear is currently manifested by an average pure tone 
threshold of 54 decibels in the left ear with speech 
recognition ability of 100 percent.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
ear hearing loss, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for defective 
hearing of the left ear have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability evaluation for his service-connected left ear 
hearing loss.  In the interest of clarity, after reviewing 
generally applicable law and regulations, the Board will 
discuss the issue on appeal.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In the 
present case, the veteran was awarded service connection and 
a noncompensable rating for hearing loss of the left ear 
effective from June 1985.  The current appeal stems from an 
application to reopen his claim for a rating increase which 
was received by VA in November 1999.  Therefore, the Court's 
holding in Fenderson is not applicable in the present case.

The schedular criteria for defective hearing 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes in passing that on June 10, 1999, the VA's 
Ratings Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  However, this appeal stems from a claim which 
was filed in November 1999, well after the rating revisions 
were implemented. Therefore, the Board is not required to 
address whether the current or former rating criteria are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3-2000 (April 10, 2000).  In 
any case, the pertinent regulations which were revised did 
not contain any substantive changes that would affect this 
particular case, but merely added certain provisions that 
were already the practice of VA.  See 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been substantively 
changed.

Under the regulations in effect at the time the veteran 
reopened his claim, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2001).

Duty to assist/standard of review

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran filed a claim for service connection for 
bilateral hearing loss in June 1985.  He was subsequently 
granted service connection and a noncompensable evaluation 
for hearing loss of his left ear by rating decision of July 
1985, effective from June 1985.  At the time of the original 
claim, a VA audiological evaluation was conducted which shows 
that his pure tone thresholds, in decibels, in his left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
35
35
60
65

On word recognition testing using the Maryland CNC Test 
criteria, his word recognition score was 90 percent in his 
left ear and 100 percent in his right ear.  Summary findings 
indicated mildly impaired speech recognition ability in the 
left ear with mild to moderate sensorineural hearing loss.

Prior to November 1999, when the veteran reopened his claim 
for a compensable rating for his left ear hearing loss, he 
was treated for his hearing loss complaints on several 
occasions by VA.  Included in these treatment reports are 
audiological evaluation reports which show that in January 
1995, his pure tone thresholds, in decibels, for his left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
30
40
40
60
65

Using the values obtained on measurement at 1000, 2000, 3000 
and 4000 Hertz, the pure tone threshold average of the 
veteran's left ear was 51 decibels.  On word recognition 
testing using the Maryland CNC Test criteria, his word 
recognition score was 92 percent in his left ear.  Tinnitus 
was noted on examination.  The audiologist's summary of the 
results was that the veteran had hearing in his left ear that 
was within normal limits at 250 Hertz but sensorineural 
hearing loss which went from mild to severe from 500 to 8000 
Hertz.  Word recognition in his left ear was considered to be 
good.

On audiological evaluation in August 1997, the veteran 
reported that he experienced decreased hearing ability 
bilaterally, with worse symptoms in his left ear.  His pure 
tone thresholds, in decibels, for his left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
35
45
50
60
60

The pure tone threshold average of the left ear was 53.75 
decibels.  His word recognition score was 92 percent in his 
left ear.  Summary findings were that there was mild, sloping 
to moderately severe sensorineural hearing loss of his left 
ear with good word recognition scores.  The examiner reviewed 
the veteran's claims file and remarked that the present 
findings were consistent with pure tone test results 
previously obtained in August 1994, January 1995, December 
1995 and March 1997.

An October 1999 VA treatment report shows that the veteran's 
hearing acuity was re-evaluated and that when the test 
results were compared to the findings of the previous VA 
audiological examination of December 1995, no substantial 
change in his hearing acuity was noted by the examiner.  At 
the time, the veteran was using monaural hearing aids only 
for his left ear but reported that he was experiencing 
increased problems understanding speech and desired to try 
binaural hearing aids.  

As previously reported, the veteran filed to reopen his claim 
for an increased rating for hearing loss in his left ear in 
November 1999.  Pursuant to his claim, he was provided with a 
VA audiological evaluation in December 1999, during which he 
complained of worsening hearing with particular difficulty 
with word recognition especially in crowded situations and 
when watching television.  He also reported that there was 
occupational noise exposure at his job at a nuclear fuel 
plant, but that he wore hearing protectors at work.  At the 
time of the examination he was noted to wear hearing aids in 
both ears.  The examining audiologist stated in his report 
that he did not have the veteran's claims file available for 
review at the time of the evaluation.  On audiological 
evaluation, the veteran's pure tone thresholds, in decibels, 
for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
30
40
55
60
60

The pure tone threshold average in his left ear was 54 
decibels.  Word recognition testing produced a score of 100 
percent in his left ear.  The clinical findings indicated 
mild to moderately severe sensorineural hearing loss with 
good word recognition testing.  Mild to moderate high 
frequency sensorineural hearing loss of the right ear was 
also noted on examination.  In January 2000, he underwent a 
VA examination for ear disease which noted that he bilateral 
hearing loss which was characterized as mild to moderately 
severe in his left ear and mild to moderate in his right.  No 
external or internal physical pathologies of his ear, ear 
canals or tympanic membranes were observed.

At an August 2001 hearing before the undersigned Board Member 
sitting at the RO, the veteran presented oral testimony to 
the effect that he perceived his hearing and speech 
recognition ability to have decreased in the time since his 
last VA audiological examination in December 1999.  He 
contended that his need to go from using a single hearing aid 
in his left ear to hearing aids for both ears was evidence 
that his hearing loss had worsened as compared to when he was 
first diagnosed, treated and examined for this disability in 
1985.  He reported that busy and crowded environments with 
multiple sound sources made it difficult for him to 
distinguish words.  He further stated that he had difficulty 
hearing words on television even if he was listening in a 
quiet room.  He reported that he relied upon his spouse and, 
when at his place of employment, his workmate to help 
interpret spoken words or repeat what was said to him.  He 
also frequently needed to have people repeat what they were 
saying to him.  Sometimes he spoke too loudly as he did not 
perceive his elevated tone of voice to be excessive due to 
his hearing loss.  He also had problems hearing voices using 
telephones.  He reported that he was exposed to loud noises 
in his work environment but that he was issued hearing 
protectors when at work.  While he indicated that regular 
hearing tests would be eventually conducted by his employers 
on all employees in the future, no such regular testing 
program was in effect at the time of the August 2001 hearing.

Analysis

Initial matter - duty to notify/assist

Initially, the Board concludes that the statutory duty to 
assist has been satisfied. 
See, in general, the VCAA and its implementing regulations, 
which have been discussed above.  

The veteran has received ample notice of the adverse decision 
in the form of the May 2000 Statement of the Case.  He has 
also been accorded the opportunity to present evidence and 
argument in support of his claim, including presenting his 
own testimony at the August 2001 personal hearing.

For reasons to be expressed below, the Board finds that there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  In particular, the veteran was afforded VA 
examinations in December 1999 and January 2000.  

The Board notes that there was discussion at the August 2001 
hearing in which the possibility of remanding the claim for 
an audiometric examination was entertained in view of the 
veteran's assertion that he perceived a decrease in his 
hearing ability since the audiometric evaluation of December 
1999.  The undersigned advised the veteran that the ultimate 
determination to order another examination would be made 
following review of the record.  

While the veteran is certainly competent to report his 
perceived subjective symptoms [see Falzone v. Brown, 8 Vet. 
App. 398 (1995)], the final objective assessment of his 
degree of hearing loss can only be made by a medical 
professional.  Moreover, the veteran is service-connected for 
recurrent tinnitus, and a 10 percent rating has been assigned 
under Diagnostic Code 6260.  As a lay person without medical 
training, the veteran is not competent to distinguish among 
symptoms of his service-connected disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   
 
The veteran contended at his August 2001 hearing that he 
perceived a decrease in his hearing ability since his most 
recent audiometric evaluation of December 1999.  The Board 
observes, however, that his contention is essentially 
identical to  assertions he has previously made, including at 
VA audiological examinations. 
As will be discussed below, it is evident from a review of 
the veteran's medical history that the degree of impairment 
of his left ear's hearing acuity remained essentially 
unchanged on each examination from 1995 to the present, 
notwithstanding his repeated contentions to the contrary.  
The Board finds that there is no medical evidence to 
corroborate the veteran's repeated contention that his 
hearing has become worse.  The veteran's contention is 
insufficient by itself to warrant remanding the claim for an 
additional hearing acuity test in view of the extensive 
medical history which is already on file and which has been 
reported above.  If the veteran had specific medical evidence 
which demonstrated decreased hearing acuity recently, it was 
incumbent upon him to submit such to VA.

The Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
veteran and his representative have not pointed to any such 
evidence.  In this regard, at the August 2001 hearing the 
veteran only reported that his employer had been planning to 
administer regular hearing tests to its employees in the 
future, but that implementation of such a testing program 
was not in effect at that time.  Therefore, it does not 
appear that there are any pertinent outstanding records 
which should be obtained.  In any case, in the time since 
the hearing the veteran has been accorded opportunity to 
present evidence and argument in support of his claim.

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, 
the Board finds that no reasonable possibility exists that 
any other assistance would aid in substantiating the claims 
and the RO met its duty to assist the veteran.  No further 
development is required in order to comply with VA's duty to 
assist.

Schedular rating

The Board notes that the VA audiologist who examined the 
veteran in December 1999 and the ear disease specialist who 
examined him in January 2000 reported that they did not have 
the claims file available for review prior to conducting 
their examinations.  Generally, a request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, as stated 
in the precedent opinion VAOPGCPREC 20-95 (July 14, 1995), 
VA's duty to assist provides that "a (VA medical) examiner 
must review a claimant's prior medical records when such 
review is necessary to ensure a fully informed examination 
or to provide an adequate basis for the examiner's findings 
and conclusions.  However, such a review may not be 
necessary in all cases.  The determination as to whether 
review of prior medical records is necessary in a particular 
case depends largely upon the scope of the examination and 
the nature of the findings and conclusions the examiner is 
requested to provide."

Where the veteran's entitlement to compensation for a 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  This is particularly so 
for the issue on appeal regarding the present degree of 
impairment of the veteran's hearing loss of his left ear.  
This question is answered by an audiological evaluation 
which provides a straightforward and unambiguously objective 
set of findings which quantifies the appellant's degree of 
hearing loss.  Then, based on these findings, the assignment 
of a disability rating for hearing impairment is derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned.  See Lendenmann, supra.  
Therefore, a remand for an examination by an audiologist who 
had opportunity to review the veteran's audiological history 
is unnecessary, as the prior audiological findings do not 
have any bearing or influence on the objective findings 
obtained on current examination regarding the present 
severity of his hearing loss.  

The Board further notes that the previous examination 
reports are consistent with the December 1999 and January 
2000 examination findings.  Specifically, on audiological 
testing in January 1995, the veteran's pure tone threshold 
average was 51 decibels and his word recognition score was 
92 percent for his left ear.  During testing in August 1997, 
his pure tone threshold average was 53.75 decibels and his 
word recognition score was 92 percent for his left ear.  
Furthermore, at this examination the audiologist remarked 
that the findings obtained were consistent on comparison 
with pure tone test results previously obtained in August 
1994, January 1995, December 1995 and March 1997, thus 
indicating no change in the degree of severity of his 
hearing loss.  Again, during an audiogram in October 1999, 
the examiner stated that there was no substantial change in 
the veteran's hearing acuity since December 1995.  On 
audiological testing in December 1999, the veteran's pure 
tone threshold average was 54 decibels and his word 
recognition score was 100 percent for his left ear.

Therefore, notwithstanding the veteran's contentions that 
his hearing loss was steadily worsening over time since each 
prior examination, the Board finds that no such 
deterioration is objectively demonstrated with respect to 
his left ear.  The audiologists who have examined him note 
that his pure tone average threshold for the left ear has 
remained essentially static over the years, holding at a 
level between 51 and 54 decibels.  In fact, if anything, the 
facts indicate an improvement in his left ear's hearing 
ability as his word recognition score improved to 100 
percent in December 1999, as compared to scores of 90 
percent and 92 percent in previous tests.  

Therefore, there is no medical evidence that the veteran's 
hearing has ever been significantly worse that was recently 
describes, nor is there evidence that the hearing loss is 
subject to periods of exacerbation.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994). 


The Board observes in passing that it appears from the 
medical evidence that the veteran's hearing ability in his 
right ear may have deteriorated over time.  However, as his 
right ear is not currently service-connected, the degree to 
which it is impaired is irrelevant to the present issue 
regarding rating the hearing loss of the left ear.

The RO assigned a noncompensable evaluation to the veteran's 
service-connected hearing loss of the left ear under the 
provisions of Diagnostic Code 6100.  As an initial matter, 
the Board finds that the veteran's service-connected hearing 
loss of the left ear is most consistent with the application 
of Diagnostic Code 6100, and that Diagnostic Code is the 
most appropriate.  The veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
6100.
Cf. Butts v. Brown, 5 Vet. App. 532, 538 (1993) [the 
assignment of a Diagnostic Code is "completely dependent on 
the facts of a particular case."] 

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2001).  The Board finds that the 
December 1999 VA examination was conducted by a state-
licensed audiologist and all necessary tests were performed.

The December 1999 VA examination shows that the veteran has 
an average pure tone threshold of 54 decibels for the left 
ear, with 100 percent speech discrimination.  The only 
possible interpretation of this examination under the 
regulations is that the veteran's hearing loss of the left 
ear is at level I.  In the current case, the veteran's 
impaired hearing is service-connected in only one ear. 38 
C.F.R. § 4.85(f) (2001) provides that in order to determine 
the percentage evaluation from Table VII of the rating 
schedule, the non service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
Therefore, a noncompensable rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
In the February 2000 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected hearing loss.  Since this matter 
has been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1).    

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2000).

The medical history and the veteran's contentions have been 
set forth in detail above.  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful. As 
discussed above, an exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).  There is no evidence 
of any hospitalization for hearing loss. There is no 
evidence of an extraordinary clinical picture, such as 
surgery or the like.  See the December 1999 audiology 
examination report.  The veteran wears a hearing aid, but 
this can hardly be characterized as unusual. 
The veteran testified that he had some problem haring at 
work [see the August 2000 hearing transcript, page 6-7], but 
he did not describe marked interference with employment.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left ear 
hearing loss does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for his service-connected left ear hearing loss.  The 
benefit sought on appeal is accordingly denied.


ORDER

An increased disability rating for hearing loss of the left 
ear is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

